Citation Nr: 0933101	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-08 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York



THE ISSUE

Entitlement to service connection for prostate cancer, 
including as a result of exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1957 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in New York, New York that denied 
service connection for prostate cancer.

The Veteran's claim of entitlement to service connection for 
prostate cancer was subject to an April 2007 stay granted by 
the United States Court of Appeals for Veteran's Claims 
(Court) pending the resolution of an appeal of Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert den. 129 S.Ct. 
1002 (2009).  The Court's order stayed the adjudication of 
all cases before the Board that were potentially affected by 
Haas.  Ribaudo v. Nicholson, 21 Vet. App. 137, 147 (2007).  
The stay encompassed all claims of service connection as a 
result of exposure to herbicides in which the only evidence 
of such exposure was the receipt of the Vietnam Service Medal 
or service on a vessel off the shores of Vietnam.  In this 
case, the Veteran's service records indicate that the Veteran 
received the Vietnam Service Medical for his service aboard 
the U.S.S. Intrepid from June 21, 1967 to July 13, 1967.  The 
Veteran specifically denied ever being physically present on 
land in Vietnam.  Insofar the only evidence of exposure to 
herbicides in this case was the Veteran's receipt of the 
Vietnam Service Medal for his service aboard a naval vessel 
in the waters offshore of Vietnam, the Veteran's claim for 
service connection for his prostate cancer was subject to the 
stay.

In May 2008, the Federal Circuit decided Haas v. Peake, 
upholding VA's interpretation of applicable regulations that 
presume exposure to herbicides only in the cases of Veterans 
who served on land or on the inland waterways in Vietnam. 
Haas, 525 F.3d at 1189.  Certiorari was denied in January 
2009.  Haas, 129 S.Ct. at 1002.  The stay on claims affected 
by Haas was lifted.  Therefore, the Veteran's claim may now 
be adjudicated.


FINDINGS OF FACT

1.  There is no evidence that the Veteran's naval service 
involved duty or visitation in country in Vietnam or on 
inland waterways.

2.  There is no evidence that the Veteran's prostate cancer 
was caused by exposure to an herbicide agent while in 
service.

3.  The Veteran's prostate cancer was not shown to have been 
present in service, or within one year after service.  The 
Veteran's prostate cancer developed nearly 30 years after his 
discharge from naval service. 


CONCLUSION OF LAW

The Veteran's prostate cancer was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In this case, the RO sent the Veteran a letter dated in May 
2005 that explained what the evidence needed to show in order 
to establish service connection for a claimed disability, 
including a claim based upon presumptive service connection.  
The letter informed the Veteran that, in order to establish 
presumptive service connection for his prostate cancer based 
on herbicide exposure during service, he needed to submit 
evidence showing how his military service exposed him to 
herbicides.  The letter further explained the types of 
evidence VA was responsible for obtaining and the types of 
evidence that the Veteran was responsible for ensuring that 
VA received.  It also provided examples of the types of 
evidence the Veteran could submit in support of his claim.  

During the pendency of the Veteran's claim, the United States 
Court of Appeals for Veterans Claims (Court) decided Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, a Veteran must 
be notified that a disability rating and effective dates for 
the award of benefits will be assigned if service connection 
is awarded.  Id at 486.  In this case, the Veteran was not 
provided the notice required by Dingess in connection with 
this claim.  However, this error is harmless insofar as 
service connection for prostate cancer is denied herein, thus 
no rating or effective date for this disability will be 
assigned.  

Additionally, the Board notes that the Veteran was provided 
information about how VA assigns disability ratings and 
effective dates in connection with other claims that he filed 
after 2006, such as in a September 2008 VCAA letter that was 
provided to the Veteran in connection with his claim for 
service connected compensation for hearing loss.  These 
notices were provided prior to the most recent readjudication 
of the claim appealed herein, which occurred in a June 2009 
Supplemental Statement of the Case (SSOC).  

In addition to its duty to provide certain notices to the 
claimant, VA also must make reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record service personnel records, 
service treatment records, VA treatment records, and certain 
private treatment records that were submitted by the Veteran.  
However, not all of the private treatment records concerning 
the Veteran's prostate cancer are on file.  Documents in the 
claims file indicates that VA requested the Veteran's 
treatment records from his private urologist on two 
occasions, but that the provider did not respond to VA's 
requests.  In January 2006, the RO sent the Veteran a letter 
informing him that these records were not received, and that 
he needed to ensure that VA received the information or his 
claim would be adjudicated without it.  Since these records 
were not in the custody of a federal department or agency, 
the steps taken by VA were sufficient to fulfill its duty to 
assist the Veteran with respect to obtaining these records.  
See 38 C.F.R. § 3.159(c)(1).  

The Veteran was not afforded a VA examination with respect to 
his claim for service connection for prostate cancer.  In 
this regard, the Board notes that VA is required to provide a 
medical examination or medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5107A(d).  An examination is considered 
necessary if the record contains competent evidence that (a) 
the Veteran has a current disability or persistent or 
recurrent symptoms of a disability; (b) the disability or 
symptoms may be associated with the Veteran's service; and 
(c) the record does not contain sufficient medical evidence 
for VA to make a decision on the claim.  Id.  In this case VA 
was not required to provide an examination because the record 
does not contain any competent evidence that the Veteran's 
prostate cancer may be associated with his naval service.  

The Board notes that on his VA Form 9 dated in March 2006 the 
Veteran contended that VA failed to comply with its duty to 
assist him because it did not "review[] deck logs and ship's 
logs to determine and/or verify [his] exposure to 
[herbicides]."  In this regard, the Board concludes that no 
such review was required.  In a written statement dated in 
November 2005 the Veteran conceded that his service aboard 
the Intrepid did not cause him to physically enter the 
country of Vietnam and he did not identify any specific 
incident during which he was allegedly exposed to herbicides 
while aboard ship or at any other time.  Furthermore, VA 
contacted the appropriate service department and requested 
documentation of the Veteran's service in Vietnam, to which 
the service department responded that it could not determine 
whether the Veteran actually served in-country in Vietnam, 
and the Joint Services Records Research Center (JSSRC) issued 
a statement that, to date, it "has found not evidence that 
indicates that Navy or Coast Guard ships transported tactical 
herbicides from the United States to the Republic of Vietnam 
or that ships operating off the coast of Vietnam used, 
stored, tested, or transported tactical herbicides." 

For the above reasons, the Board finds that the requirements 
of the VCAA were met in this case.  

II.  Service connection

The Veteran contends that he has prostate cancer that is due 
to his naval service.  Specifically, the Veteran alleges that 
he was exposed to herbicides while serving aboard the U.S.S. 
Intrepid in the waters offshore of Vietnam.  He alleges that, 
since the Intrepid was an aircraft carrier, some of the 
aircraft aboard the ship likely became contaminated with 
herbicides while flying missions over Vietnam.  The Veteran 
alleges that since he was at times near these aircraft, he 
was thereby exposed to herbicides.  He does not allege that 
he ever set foot on land in Vietnam.  He did not identify any 
other manner in which he believes that he was exposed to 
herbicides other than through his proximity to allegedly 
contaminated aircraft aboard the Intrepid.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
malignant tumors, may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

While the nexus requirement generally requires medical, or, 
in rare cases, lay evidence of a relationship between the 
alleged in service disease or injury and the present 
disability, see, e.g., Hickson v. West, 12 Vet. App. 247, 253 
(1999), in some circumstances the nexus requirement may be 
satisfied by the application of a statutory and/or regulatory 
presumption.  Thus, if a Veteran was exposed to a herbicide 
agent during his service then certain diseases, including 
prostate cancer, will be considered service connected even 
absent any other evidence of a relationship between the 
disease and the Veteran's service.  See 38 C.F.R. §§ 
3.307(a), 3.309(e).

Furthermore, a Veteran who served in active military, naval, 
or air service in Vietnam during the Vietnam era is presumed 
to have been exposed to a herbicide agent during such 
service, unless there is affirmative evidence that the 
Veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore Vietnam and service in other locations if the 
conditions of service required the Veteran to perform duty 
in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 
3.307(a)(6)(iii).  However, service in Vietnam does not 
include service that took place exclusively in the 
territorial waters offshore Vietnam, if the Veteran never set 
foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-
1309 (Fed. Cir. 2008), cert. den. 129 S.Ct. 1002 (2009).  

The requirement that a current disability exist is satisfied 
if the claimant had a disability at the time his claim for VA 
disability compensation was filed or during the pendency of 
the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records do not show any 
diagnosis of, or treatment for, prostate cancer during the 
Veteran's service.  The Veteran's separation physical 
examination report dated in July 1967 indicated that his 
genitourinary system was then normal.

VA and private treatment records indicate that the Veteran 
developed prostate cancer in or about 1996 when he was 
approximately 57 years old.  In December 1996 the Veteran 
underwent a bilateral pelvic lymph node dissection and 
radical retropubic prostatectomy.  There is no indication 
that the Veteran's prostate cancer thereafter recurred.  
Private treatment records note that the Veteran had a strong 
family history of prostate cancer.

The Veteran's service personnel records indicate that he 
served aboard the U.S.S. Intrepid from May 1967 to late July 
1967 as part of Task Force 77 in support of military 
operations in South and North Vietnam.  He served in a combat 
zone from June 21, 1967 to July 13, 1967.  He was awarded the 
Vietnam Service Medal for this service.  His military 
occupational specialty (MOS) was quartermaster.  The Veteran 
alleged that the U.S.S. Intrepid came within 12 miles of 
shore while it was in Gulf of Tonkin.  There is no evidence 
that it ever entered the inland waterways of Vietnam, nor 
does the Veteran so claim.  In a November 2005 written 
statement, the Veteran admitted that he was "not actually in 
the country of Vietnam" at any time.  

The presumption of exposure to herbicides that applies to 
Veterans who served in the Republic of Vietnam during the 
Vietnam Era which is set forth in 38 C.F.R. § 3.307(6)(iii) 
is not applicable in this case.  As noted previously, service 
that occurs exclusively in the territorial waters offshore of 
Vietnam is not considered "service in the Republic of 
Vietnam" for the purposes of application of this 
presumption.  
See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), 
cert. den. -- S.Ct.--, 2009 WL 129302 (Jan 21, 2009).  Since 
there is no evidence that the Veteran set foot on land in 
Vietnam or served on the inland waterways thereof, he cannot 
be presumed to have been exposed to herbicides.

As noted in Haas, while the Veteran is not entitled to a 
presumption of exposure to herbicides, he may prove actual 
exposure.  Id at 1197.  However, the facts do not show that 
the Veteran was actually exposed to herbicides.  The Veteran 
did not allege that he handled herbicides, that he was 
exposed to spilled herbicides, nor did he identify any other 
specific occurrence or event that allegedly caused him to 
become exposed to herbicides.  A letter dated in May 2009 
from JSSRC noted that there was no evidence that Naval 
vessels transported tactical herbicides from the United 
States to the Republic of Vietnam or that Naval vessels that 
were stationed offshore of Vietnam used, stored, tested, or 
transported tactical herbicides.  

The sole basis for the Veteran's claim that he was exposed to 
herbicides appears to be that aircraft that flew missions 
over Vietnam or that may have carried herbicides were at 
times present on the decks of the U.S.S. Intrepid during the 
Veteran's period of service thereon.  In this regard, the May 
2009 letter from the JSRRC stated that it could not 
"document or verify that a shipboard [V]eteran was exposed 
to tactical herbicides based on contact with aircraft that 
flew over Vietnam or equipment that was used in Vietnam."  

Even if there were aircraft that flew over Vietnam aboard the 
Intrepid, there is no evidence, other than the Veteran's own 
unsubstantiated opinion, that his proximity to these aircraft 
caused him to become exposed to herbicides.  There is no 
evidence that the Veteran has the requisite scientific or 
technical expertise to provide an expert opinion as to 
whether aircraft flying over Vietnam likely became 
contaminated with herbicides; if so, how long such 
contamination was likely to last; whether it was possible to 
become exposed to a herbicide merely by proximity to a 
contaminated object; or the necessary degree of proximity 
that would be required if this was in fact possible. See, 
e.g., Fed. R. Evid. 702 (describing the criteria for the 
admission of expert testimony in federal court); Espiritu v. 
Derwinski,  2 Vet. App. 492, 495 (1992) (noting that 
technical, or other specialized knowledge must be provided by 
"a witness qualified as an expert by knowledge, skill, 
experience, training, or education"). 

The Board has also considered whether service connection 
could be granted on a direct basis. See Combee v. Brown,  374 
F.3d 1039, 1042 (Fed. Cir. 1994).  Since there was no 
evidence of prostate cancer during the Veteran's service or 
the year thereafter, prostate cancer did not develop until 
nearly 30 years after the Veteran's service, and the record 
does not show that any medical professional has indicated 
that there is any link between the Veteran's prostate cancer 
and his military service, there is no basis for direct 
service connection in this case.  


ORDER

Service connection for prostate cancer, including as a result 
of exposure to herbicides, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


